Citation Nr: 0407703	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
July 1968 and from October 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs Medical and Regional Office 
(RO) Center in Wichita, Kansas.  The case was before the 
Board in February 2001 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  An unappealed rating decision of August 1994 denied 
service connection for major depression.

2.  Evidence received since the August 1994 rating decision 
is new, but it is not so significant that it must be 
considered to fairly decide the underlying claim of service 
connection for major depression.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for major depression.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) was enacted.  The VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  38 C.F.R. 3.159(c)(4).  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  The Board notes that the veteran 
was apprised of the provisions of the VCAA in a letter of 
April 2001.  The Board also notes that the Supplemental 
Statement of the Case (SSOC) provided to the veteran in 
September 2003 contained the complete text of the regulations 
implementing the VCAA.  The Board also notes that the veteran 
was apprised in November 1997, September 1989, August 1999, 
July 2003, and September 2003 of the requirement that new and 
material evidence be received to reopen a claim.  He was 
informed that it was his obligation to secure such evidence.  
38 C.F.R. § 3.159 (2003).  

I.  Procedural History

Service connection for major depression was denied in a 
rating decision of June 1994.  The claim was denied because, 
while there was evidence in the veteran's service medical 
records (SMRs) of treatment for anxiety related to family 
difficulties, there was no evidence of record relating to 
major depression.  Because of this, and the fact that the 
veteran failed to provide any evidence in support of his 
claim, or to present himself for a scheduled VA medical 
examination, service connection could not be established.  On 
receipt of additional medical evidence from the VA Medical 
Center (VAMC) in Topeka, Kansas, the issue was re-adjudicated 
by the RO.  Service connection was again denied in a rating 
decision of August 1994.  The decision was not timely 
appealed, and so became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (1994).  

The record shows that in June 1997 the veteran requested that 
a claim for service connection for manic depression be 
considered.  The claim was denied by the RO in November 1997.  
In response to the November 1997 rating decision, the veteran 
notified the RO in February 1998 that there were two 
documents which were apparently missing from his SMRs.  The 
missing documents were identified as a note apparently 
dictated by a military provider following a provisional 
diagnosis of anxiety in December 1970, and a neuropsychiatric 
consultation of about October 1971.  The RO attempted to 
locate these documents by contacting the National Personnel 
Records Center (NPRC), and the Armed Forces Reserve Center, 
but to no avail.  

The record documents extensive efforts by the RO on behalf of 
the veteran to retrieve any missing medical records.  The RO 
obtained all available VA treatment records.  The NPRC was 
queried multiple times during the pendency of this appeal, 
but with negative results.  The U.S. Army Reserve Personnel 
Command was contacted, with similar negative results.  The VA 
representative at NPRC was contacted directly to aid in the 
search there, but the results remained negative.  As part of 
that query, a specific search of clinical records was made, 
with negative results.  Similar search requests were made of 
the Marine Corps and VA's Records Management Center (RMC), 
again without a positive outcome.  Having exhausted all 
efforts to locate and retrieve the records thought to be 
missing, the RO issued a SSOC in September 2003, reiterating 
that the request to reopen was denied because new and 
material evidence had not been received.  

II.  New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The request 
to reopen in the instant appeal was received before 2001; 
consequently, only the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001, governs this case.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

As noted above, service connection for major depression was 
denied in an unappealed rating decision of August 1994.  As a 
result, service connection for this disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication in 
August 1994.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The pertinent evidence of record at the time of the August 
1994 rating decision consisted of the veteran's service 
medical records (SMRs), the veteran's claim as stated on his 
disability application, VA Form 21-526, and outpatient 
treatment reports from the Topeka, Kansas VAMC for the period 
February 1993 to March 1994.  

Evidence added to the record since the rating decision of 
August 1994 consists of treatment records from VA's 
Heartland-West facility covering the period July 1989 to 
August 2002; correspondence from the veteran stating that he 
had not had any treatment other than with VA; the report of a 
VA mental disorders examination of May 2001; the negative 
results of an extensive search for additional military 
records; and treatment records from VA's Eastern Kansas 
HealthCare System for the period July 2001 through August 
2002.

As noted above, exhaustive attempts to retrieve additional 
military records have been futile.  The Board is satisfied 
that all reasonable attempts have been made, and that 
additional attempts would be futile.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

VA treatment reports show there is a history of treatment by 
VA for depression related to family issues and chronic 
depression, dating from 1988.  The veteran was hospitalized 
in 1990 for alcohol and drug dependency, with a diagnosis of 
depressive disorder, unspecified.  

Since the final 1994 denial, the veteran was afforded a VA 
mental disorders examination.  This was done in May 2001.  
The examiner diagnosed depressive disorder, recurrent, 
chronic, without psychotic features.  Other records received 
since the prior final denial also show a diagnosis of 
depression.

In sum, while there is evidence of a current disability, the 
new evidence submitted since the rating decision of August 
1994 is not material because it does not bear directly and 
substantially upon the specific issue of whether that 
disability was incurred in or aggravated in military service.  
In other words, the newly received evidence shows that the 
veteran has depression, something that had already been shown 
by records received prior to August 1994.  The newly received 
evidence tends to show only what was previously known, namely 
that the veteran has depression.  The new evidence therefore 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).   

Accordingly, the Board finds that new and material evidence 
has not been received, and the veteran's claim of entitlement 
to service connection for major depression is not reopened.  
38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for major 
depression, the appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



